DETAILED ACTION

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

	Authorization for this Examiner’s Amendment was given in a telephone interview with Jeanette M. Berverich (Reg. No. 71,217) on 22 March 2022.
This application has been amended as follows:
IN THE CLAIMS
Cancel claim(s) 9.
Replace the following claims listed as follows.

1. 	(Currently Amended) An apparatus, comprising:
a communications interface;
a memory storing instructions; and
at least one processor device coupled to the communications interface and to the memory, the at least one processor device being configured to execute the instructions to:
receive, via the communications interface, query data from a first computing system, the query data comprising a first identifier of  the first computing system and a query term, the query term being generated by a device in communication with the first computing system;

decrypt the encrypted permissioning data using a master cryptographic key of a centralized authority and determine that a portion of the decrypted permissioning data includes the first identifier, the portion of the decrypted permissioning data characterizing an access permission associated with the first computing system;
based on the portion of the decrypted permissioning data having the included first identifier, identify a portion of the interaction data that includes the access permission, and determine that  the portion of the interaction data is associated with the query term; and
transmit response data to the first computing system via the communications interface, the response data comprising the portion of the interaction data.

9. 	(Canceled).

12. 	(Currently Amended) A computer-implemented method, comprising:
receiving, by at least one processor device, query data from a first computing system, the query data comprising a first identifier of  the first computing system and a query term, the query term being generated by a device in communication with the first computing system;
accessing, by the at least one processor device, one or more ledger blocks of a distributed ledger, the one or more ledger blocks comprising encrypted permissioning data and interaction data;
by the at least one processor device, decrypting the encrypted permissioning data using a master cryptographic key of a centralized authority and determining that a portion of the decrypted permissioning data includes the first identifier, the portion of the decrypted permissioning data characterizing an access permission associated with the first computing system;
based on the portion of the decrypted permissioning data having the included first identifier, identifying a portion of the interaction data that includes the access permission, and determining, by the at least one processor device, that the  portion of the interaction data is associated with the query term; and
transmitting, by the at least one processor device, response data to the first computing system, the response data comprising the portion of the interaction data.

20.	(Currently Amended) A tangible, non-transitory computer-readable medium storing instructions that, when executed by at least one processor device, cause the at least one processor device to perform a method, comprising:
receiving query data from a first computing system, the query data comprising a first identifier of  the first computing system and a query term, the query term being generated by a device in communication with the first computing system;
accessing one or more ledger blocks of a distributed ledger, the one or more ledger blocks comprising encrypted permissioning data and interaction data;
decrypting the encrypted permissioning data using a master cryptographic key of a centralized authority and determining that a portion of the decrypted permissioning data includes the first identifier, the portion of the decrypted permissioning data characterizing an access permission associated with the first computing system;
based on the portion of the decrypted permissioning data having the included first identifier, identifying a portion of the interaction data that includes the access permission, and determining that  the portion of the interaction data is associated with the query term; and
transmitting response data to the first computing system, the response data comprising the portion of the interaction data.


Allow Subject Matter

Claims 1 – 8 and 10 – 22 are allowed.
The following is an examiner’s statement of reasons for allowance:
The above mentioned claims are allowable over prior arts because the CPA (Cited Prior Art) of record fails to teach or render obvious the claimed limitations in combination with the specific added limitations recited in each of the independent claims 1, 12 & 20 (& associated dependent claims).

This communication warrants No Examiner's Reason for Allowance, applicant's reply make evident the reasons for allowance, satisfying the “record as a whole” proviso of the rule 37 CFR 1.104(e).  Specifically, applicant’s and arguments filed on 2/28/2022 and Examiner’s Amendment are persuasive, as such the reasons for allowance are in all probability evident from the record and no statement is deemed necessary (see MPEP 1302.14).
Any comments Applicants considers necessary must be submitted no later than the payment of the Issue Fee and to avoid processing delays, should preferable accompany the Issue Fees.  Such submission should be clearly labeled “Comments on Statement of Reasons for Allowance”.  In event of any post-allowance papers (e.g. IDS, 312 amendment, petition, etc.), Applicant is exhorted to mail papers to the Production Control branch in Publications or faxed to post-allowance papers correspondence branch at (703) 308-5864 to expedite issuing process or call PUB's Customer Service if any questions at (703) 305-8497.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LONGBIT CHAI whose telephone number is (571)272-3788.  The examiner can normally be reached on Monday - Friday 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynn D. Feild can be reached on 571-272-2092.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

           /LONGBIT CHAI/Primary Examiner, Art Unit 2431                                                                                                                                                                                                                 (No. #2275 - 2022)